
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 869
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2009
			Mr. Dent (for
			 himself, Mr. Dreier,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Sessions,
			 Ms. Foxx, Mr. Boehner, Mr.
			 Cantor, Mr. McCarthy of
			 California, Mr. Castle,
			 Mr. Daniel E. Lungren of California,
			 Mr. Buchanan,
			 Mr. Walden,
			 Ms. Jenkins,
			 Mr. Platts,
			 Mrs. Capito,
			 Mr. Frelinghuysen,
			 Mr. Upton,
			 Mr. Gingrey of Georgia,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Westmoreland,
			 Mr. Flake,
			 Mr. Shuster,
			 Mr. Price of Georgia,
			 Mr. Ryan of Wisconsin,
			 Mr. Lee of New York,
			 Mr. Lance,
			 Mr. Kirk, Mr. Coffman of Colorado,
			 Mr. Rogers of Alabama,
			 Mrs. Schmidt,
			 Mr. Coble,
			 Mr. Franks of Arizona,
			 Mr. Camp, Mr. McCaul, Mr.
			 Sullivan, Mr. Wittman,
			 Mr. Harper,
			 Mr. Heller,
			 Mr. Ehlers,
			 Mr. Bachus,
			 Mr. Smith of Texas,
			 Mr. Rogers of Michigan,
			 Mr. Bonner,
			 Mr. Boustany,
			 Mr. Cassidy,
			 Mr. Davis of Kentucky,
			 Mr. Hensarling,
			 Mr. Sensenbrenner,
			 Mr. Shadegg,
			 Mr. Culberson,
			 Mr. Sam Johnson of Texas,
			 Mr. Carter,
			 Mr. Barton of Texas,
			 Mr. Shimkus,
			 Mr. Scalise,
			 Mr. Pitts,
			 Mr. Wolf, Mr. Smith of New Jersey,
			 Mr. McCotter,
			 Mr. Thompson of Pennsylvania,
			 Mr. Fortenberry, and
			 Mr. Gerlach) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Directing the Chief Administrative Officer
		  to install cameras in the hearing room of the Committee on
		  Rules.
	
	
		Whereas the public benefits from a more open and
			 transparent Congress;
		Whereas the House has undertaken renovations to many of
			 its hearing rooms to facilitate the broadcast of committee proceedings both on
			 internal television channels and the webcast of those same proceedings on the
			 Internet;
		Whereas the 
			 Committee on Agriculture,  Committee on Appropriations,
			  Committee on Armed
			 Services,  Committee on
			 the Budget,  Committee on
			 Education and Labor, 
			 Committee on Energy and Commerce,
			  Committee on Financial
			 Services,  Committee on
			 Foreign Affairs, 
			 Committee on Homeland Security, Committee on House Administration,
			  Committee on the
			 Judiciary,  Committee on
			 Natural Resources, 
			 Committee on Oversight and Government Reform,
			  Committee on Science and
			 Technology,  Committee on
			 Small Business, 
			 Committee on Transportation and Infrastructure,
			  Committee on Veterans’
			 Affairs, and the
			 Committee on Ways and Means all have hearing rooms equipped
			 with cameras to provide the public access to their proceedings;
		Whereas most of those committees provide live video and
			 audio webcasts of their proceedings on the Internet;
		Whereas the Committee on Rules is the only committee,
			 other than the Committee on Standards of
			 Official Conduct and the Permanent Select Committee on
			 Intelligence, which does not have cameras installed in its
			 main hearing room;
		Whereas most of the architectural work required to install
			 such cameras was completed during the last renovation of the hearing room of
			 the Committee on Rules,
			 room H–313 in the Capitol, reducing the time and expense required for camera
			 installation; and
		Whereas the public would benefit from greater access to
			 the proceedings of the Committee on Rules because that committee establishes
			 the ultimate terms of debate in the House for virtually all major legislation,
			 including the base text of bills to be considered, which amendments are made in
			 order, and how much debate they receive: Now, therefore, be it
		
	
		That the Chief Administrative Officer
			 of the House is hereby directed to—
			(1)take all necessary
			 steps to begin installation of cameras in room H–313 of the Capitol during the
			 next recess lasting 10 calendar days or longer;
			(2)during the next
			 such recess, begin and complete installation of such cameras; and
			(3)coordinate with
			 the Chair of the Committee on Rules to provide for live broadcasting of the
			 proceedings of the Committee on Rules on the Internet.
			
